SUPREME COURT OF MISSOURI
                              en banc

IN RE THE MARRIAGE OF: M.S.,               )
                                           )
                      Appellant,           )
                                           )
vs.                                        )      No. SC94101
                                           )
D.S.,                                      )
                                           )
                      Respondent.          )

        APPEAL FROM THE CIRCUIT COURT OF ST. LOUIS COUNTY
                 The Honorable John N. Borbonus III, Judge

                         Opinion issued February 10, 2015

        This is an appeal from a judgment dismissing a petition to dissolve a same-

sex marriage between M.S. and D.S. The circuit court dismissed the action sua

sponte, with prejudice, on grounds that it lacked subject matter jurisdiction and

constitutional and statutory authority to dissolve the marriage due to the state

constitutional and statutory bans on same-sex marriage. See MO. CONST. art. I,

sec. 33; section 451.022, RSMo Supp. 2001. This Court holds that that the circuit

court had subject matter jurisdiction over the case. For that reason only, the

judgment is reversed, and the case is remanded.

        The circuit court dismissed the petition for lack of subject matter

jurisdiction before D.S. was served or given an opportunity to answer the petition.

While Rule 55.27(g)(3) requires a circuit court to dismiss an action “[w]henever it

appears by suggestion of the parties or otherwise that the court lacks jurisdiction
of the subject matter,” Missouri procedural rules do not authorize a judgment on

the merits prior to service and an opportunity to answer the petition. (Emphasis

added). Therefore, the court’s sua sponte judgment of dismissal for lack of

subject matter jurisdiction did not resolve any of the underlying issues raised in

the petition, including the court’s constitutional or statutory authority to dissolve a

same-sex marriage.

       The sole issue before this Court is whether the circuit court had subject

matter jurisdiction. The jurisdiction of Missouri circuit courts is defined by article

V, section 14 of the Missouri Constitution:

          The circuit courts shall have original jurisdiction over all cases
          and matters, civil and criminal. Such courts may issue and
          determine original remedial writs and shall sit at times and
          places within the circuit as determined by the circuit court.

The plain language of article V, section 14 provides that Missouri circuit courts

have jurisdiction over all civil cases and matters. J.C.W. ex rel. Webb v.

Wyciskalla, 275 S.W.3d 249, 253 (Mo. banc 2009). Nothing in article I, section

33 purports to limit this broad grant of jurisdiction. 1

       In this case, M.S. filed a petition for dissolution of marriage. A petition for

dissolution of marriage is a civil case or matter falling within the jurisdiction of

the circuit court. Assuming for the sake of argument only that the circuit court

lacked constitutional or statutory authority to grant the requested relief, the court

1
  Because article I, section 33 does not limit circuit courts’ subject matter
jurisdiction, the Court does not reach or decide M.S.’s argument that this provision
is unconstitutional under the equal protection clause of the Fourteenth Amendment
to the United States Constitution.
would still have subject matter jurisdiction to dispose of the petition by denying

the requested relief. While the circuit court had subject matter jurisdiction over

this civil case, this Court expresses no opinion as to the merits of any aspect of this

case, including the constitutional or statutory authority of the circuit court to

dissolve a same-sex marriage. The judgment is reversed, and the case is

remanded.



                                            _________________________________
                                            RICHARD B. TEITELMAN, JUDGE

All concur.




                                           3